Title: To Thomas Jefferson from Francis Eppes, 30 May 1790
From: Eppes, Francis
To: Jefferson, Thomas



Dr Sir
Eppington May 30th. 1790

You will receive inclos’d a copy of all your accounts with David Ross and Co. which I shou’d not have troubled you with at present knowing the multiplicity of business you have to take up your time, had not Mr. Ross requested they might be forwarded to you as soon as possible. I am glad to hear by Mr. Randolph that you are recovering from your late indisposition, as it always will give me pleasure to be inform’d of your health and happiness. I am Dr Sir Your Friend,

Frans. Eppes


P.S. Since writing the above I have been to Richmond where I was honour’d with a Federal writ on account of the Prince of Wayles’s cargo. The Executors of Colo. Randolph have also been serv’d with the process, I mention this mearly that you may be prepar’d with sutch Council as you chuse in case an appeal shou’d be necessary.
F. E.

